Citation Nr: 1504475	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-28 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 28, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) and a major depressive disorder.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that granted entitlement to service connection for PTSD and assigned an effective date of September 28, 2010.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

38 U.S.C.A. § 5110(a) generally provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  See also 38 U.S.C.A. § 5110(a) (West 2014).

The Veteran seeks entitlement to an effective date prior to September 28, 2010, for the award of service connection for PTSD.

By way of background, on May 30, 2008 (date stamped as received), the Veteran filed a claim for service connection for PTSD.  A February 2009 rating decision denied the claim.  The Veteran filed a July 2009 notice of disagreement.  A March 2010 statement of the case (SOC) was issued.  In September 2010, the Veteran filed a substantive appeal, which was filed beyond the 60-day period for filing an appeal after the issuance of the SOC, and beyond the one-year period after notice of the rating decision.  Therefore, the RO characterized the late-filed appeal as a request to reopen the claim.  A December 2010 rating decision granted the claim and assigned an effective date of September 28, 2010 (the stamped date the request to reopen the claim was received).  The Veteran appealed the December 2010 rating decision herein requesting an earlier effective date.

The Veteran alleges that he was homeless during the relevant time-frame (but did not specify the dates), that he lived with family members during that time, and that he was not mentally capable of timely-filing the appeal due to his PTSD symptomatology at that time.

The Court of Appeals for the Federal Circuit held in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), that the 120-day limit for filing a notice of appeal to the Court of Appeals for Veterans claims was subject to equitable tolling.  In McCreary v. Nicholson, the Court of Appeals for Veterans Claims set forth a three-part test to consider whether "extraordinary circumstances" for equitable tolling were met.  19 Vet. App. 324 (2005).  The progeny of McCreary has applied equitable tolling in cases involving physical and mental conditions precluding the filing of a timely appeal.  See, e.g., Arbas v. Nicholson, 403 F.3d 1379, 1381 (Fed.Cir.2005) (holding that physical illness may justify equitable tolling); Barrett v. Principi, 363 F.3d 1316, 1318 (Fed.Cir.2004) (holding that mental illness can justify equitable tolling). 

In Hunt v. Nicholson, 20 Vet. App. 519 (2006), the Court of Appeals for Veterans Claims, citing Bailey v. West, extended the doctrine of equitable tolling to the 60-day period to file a substantive appeal to the Board proscribed by 38 U.S.C.A. § 7105(d).  In Hunt, the Court noted that "allowing equitable tolling of the deadline for filing the substantive appeal is in keeping with the Court's recognition of the nonadversarial, uniquely pro-veteran claims process within VA."

Also, in Percy v. Shinseki, 23 Vet. App. 37 (2009), involving a late-filed substantive appeal to the Board, the Court explained that the 60-day period to file a substantive appeal to the Board is not a jurisdictional, but rather "is more akin to . . . 'claim-processing rules.'"  The Court held in Percy that "because that 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly."

The Board also notes by way of background that Bailey v. West was overruled by Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009), in which the Federal Circuit held that 38 U.S.C.A. § 7266 was jurisdictional in nature and not subject to equitable tolling.  Subsequently, however, the Supreme Court, granted a petition for certiorari and reversed the Federal Circuit decision, holding that the 120-day period for filing a notice of appeal to the Court of Appeals for Veterans claims was not jurisdictional in nature.  Henderson, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011).  The Supreme Court noted the non-adversarial nature of proceedings for Veterans claims, and reasoning that "the canon that provisions for benefits to members of the Armed Services are to be construed in the beneficiaries' favor," and that "jurisdictionally time-limited review is inconsistent with a pro-veteran administrative scheme."  In footnote 4, the Supreme Court noted that the Secretary had not disputed that, if 38 U.S.C.A. § 7266(a) was not jurisdictional, it was then subject to equitable tolling.  In the wake of Henderson, the Court of Appeals for Veterans Claims has reiterated the McCreary three-part test for equitable tolling of the 120-day period to file an appeal to the Court of Appeals for Veterans Claims.  See, e.g., Checo v. Shinseki, 26 Vet. App. 130 (2013); Bove v. Shinseki, 25 Vet.App. 136 (2011).

In light of the above caselaw, the Board will consider whether the evidence suggests that equitable tolling of the 60-day period to file an appeal applies in this case due to the Veteran's mental condition and any resultant homelessness.

The Board notes, however, that none of the Veteran's treatment records (for any condition) dated between March 2010 and September 2010 have been associated with the claims file.  In fact, no treatment records have been associated with the claims file whatsoever since the Veteran filed his July 2009 notice of disagreement.  Therefore, it would be premature for the Board to consider whether the Veteran's mental condition and any resultant homelessness rendered him unable to timely file a substantive appeal by May 2010 (within 60 days of the March 2010 SOC).  

The Board acknowledges that the November 2010 VA examination report reflects that the Veteran reported that he was not currently receiving any treatment for his PTSD or depression, and that he had previously been followed in 2009 by a private provider.  The evidence of record does include one May 2009 private treatment record from F.T., L.C.S.W., reflecting diagnosed depressive reaction, chronic.  The Veteran did, however, report on his original claim (that was previously denied) that he was receiving care for a different condition at the Southeast Louisiana VA medical center.  The Board adds that it is unknown whether, shortly after the November 2010 VA examination, he resumed receiving care for his mental health privately or at the Southeast Louisiana VAMC.  

Therefore, the Board finds that this matter should be remanded so that any outstanding VA and private treatment records dated from 2009 through 2011 relating to the Veteran's service-connected PTSD and depression may be associated with the claims file, including all of his records from that period from the Southeast Louisiana VA medical center and from F.T., L.C.S.W.  The Veteran should be asked to identify all of his places of treatment and to complete the requisite Forms 21-4142 for any private treatment providers, such as F.T.

In addition, as noted above, the Veteran has asserted that he experienced homelessness for a period and/or was living with relatives.  He also essentially asserts that he moved several times.  No specific dates, however, have been provided by the Veteran.  The Board will note at this juncture that records in the claims file include a September 2009 VA examination report (relating to other conditions not before the Board) that reflects that the Veteran resided on [redacted]   in [redacted], Louisiana.  Then, an October 2009 Report of Contact (by telephone) reflects that the Veteran's address was on [redacted] in New Orleans.  Next, November 2009 and January 2010 Reports of Contact reflects that his address was on [redacted] in Gretna.  The March 2010 SOC (after which the September 2010 late-filed substantive appeal was received) was sent to the [redacted] address.  Regardless, on remand, the Veteran should be asked to clarify the dates at which he lived at which addresses and was homeless or living with relatives during 2010.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the specific dates he lived at each of his addresses or was homeless or living with relatives (including the relatives' addresses) during 2010.

2.  Associate with the claims file all of the Veteran's VA treatment records dated from 2009 to 2011, including (but not limited to) from the Southeast Louisiana VA medical system.  

Also, ask the Veteran to identify any other VA facilities where he was treated from 2009 to 2011, and associate any records so identified with the claims file.

3.  Associate with the claims file any outstanding treatment records from F.T., L.C.S.W., dated from 2009 to 2011.  To that end, request that the requisite Form 21-4142 authorizations be completed.

Also, ask the Veteran to identify any other private treatment providers for his PTSD and depression from 2009 to 2011 by way of a Form 21-4142.  

To the extent that any records requested are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




